Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 1 of 21




             EXHIBIT D
           Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 2 of 21

                                                                                               US007 154125B2


(12) United States Patent                                                   (10) Patent No.:                 US 7,154,125 B2
       Koide et al.                                                         (45) Date of Patent:                       Dec. 26, 2006
(54) NITRIDE-BASED SEMICONDUCTOR                                                6,441.403 B1* 8/2002 Chang et al. ................. 257/94
        LIGHT-EMITTING DEVICE AND                                               6,495,862 B1* 12/2002 Okazaki et al. ...      ... 257/103
        MANUFACTURING METHOD THEREOF                                            6,735,230 B1* 5/2004 Tanabe et al. ....           -- - --   372.43

                                                                          2001/0028100    A1* 10, 2001 Schmitz et al. ...         ... 257,649
                                                                          2001/0028667    A1* 10, 2001 Kaneko ............         ... 372.45
(75) Inventors: Norikatsu Koide, Aichi (JP); Toshio                       2002/01 17672   A1* 8, 2002 Chu et al. ..................... 257/79
               Hata, Nara (JP); Mayuko Fudeta,                            2002/0136932    A1* 9, 2002 Yoshida .........            ... 428,698
               Hiroshima (JP); Daigaku Kimura,                            2004/0026.709   A1* 2, 2004 Bader et al. ...            ... 257/103
               Hiroshima (JP)                                             2006/0054898    A1   3/2006 Lai et al. ...................... 257/79

(73) Assignee: Sharp Kabushiki Kaisha, Osaka (JP)                                     FOREIGN PATENT DOCUMENTS
                                                                         JP                10-41586      *  2/1998
(*) Notice:         Subject to any disclaimer, the term of this          JP                11-68157      *  3/1999
                    patent is extended or adjusted under 35              JP            2000-174333       *  6, 2000
                    U.S.C. 154(b) by 0 days.                             JP            2000-1961.52      *  7/2OOO
                                                                         JP            2002-28997O       * 10/2002
(21) Appl. No.: 10/422,404                                               TW                  472400         1, 2002
                                                                         WO           WO 98.42030        * 8/1998
(22) Filed:         Apr. 23, 2003                                        WO           WO O1 (84640       * 11, 2001
                                                                                           OTHER PUBLICATIONS
(65)                   Prior Publication Data
                                                                         Chinese Office Action mailed on Aug. 6, 2004, for Patent Applica
        US 2003/0218179 A1           Nov. 27, 2003                       tion No. 031232361, 15 pages.
(30)          Foreign Application Priority Data                          * cited by examiner
  Apr. 23, 2002 (JP) ............................. 2002-120576           Primary Examiner Nathan Flynn
                                                                         Assistant Examiner—Ahmed N. Sefer
(51) Int. Cl.                                                            (74) Attorney, Agent, or Firm—Morrison & Foerster LLP
        HOIL 29/22             (2006.01)
        HOIL 3.3/              (2006.01)                                 (57)                      ABSTRACT
(52) U.S. Cl. ............................ 257/95; 257/96; 257/97;       The nitride-based semiconductor light-emitting device and
             257/98: 257/99; 257/100; 257/101; 257/102;                  manufacturing method thereof are disclosed: the nitride
                                                             103779
(58) Field of Classification Search ................ 257/103,            based semiconductor light-emitting device includes a reflec
                                              257/76, 79, 98             tive layer formed on a Support Substrate, a p-type nitride
     See application file for complete search history.                   based semiconductor layer, a light-emitting layer and an
                                                                         n-type nitride-based semiconductor layer Successively
(56)                   References Cited                                  formed on the reflective layer, wherein irregularities are
                                                                         formed on a light extracting Surface located above the n-type
                U.S. PATENT DOCUMENTS                                    nitride-based semiconductor layer.
       5,792,698 A      8, 1998 Nishitani
       6,060,730 A *    5/2000 Tsutsui ....................... 257/103                    3 Claims, 12 Drawing Sheets

                                                                           2     1
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 3 of 21


U.S. Patent       Dec. 26, 2006   Sheet 1 of 12        US 7,154,125 B2




   FIG. 1
                                              1 1 1


                                                           1 1 0

                          KVOX KIX KIXVI)
               QIX KAIX {AXIX/XIX,Z)




                                                                   1
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 4 of 21


U.S. Patent       Dec. 26, 2006   Sheet 2 of 12        US 7,154,125 B2




  FIG 2
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 5 of 21


U.S. Patent       Dec. 26, 2006   Sheet 3 of 12        US 7,154,125 B2




 FIG. 3
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 6 of 21


U.S. Patent       Dec. 26, 2006   Sheet 4 of 12        US 7,154,125 B2




  FIG. 4

                                            2 11




                                                               2 1 3
                                                               29
                                                               28
                                                               27
                                                               2 6
                                                               25
                                                               2 4
                                                               2 3
                                                               2 2

                                                               2 1
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 7 of 21


U.S. Patent        Dec. 26, 2006   Sheet S of 12           US 7,154,125 B2




 FIG. 5

                      3 9 a                        3   1

           3 1 4
                                                                  3 1 O


                                             N-1
                                            12
                                                                    39
                                                                    38
                                                                    3 7
                                                                    3 6
                                                                    35
                                                                    3 4
                                                                    3 3
                                                                    3 2

                                                                    3 1
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 8 of 21


U.S. Patent       Dec. 26, 2006   Sheet 6 of 12        US 7,154,125 B2




  FIG. 6




                                                                4 1 O


                                                              49

                                                              48
                                                              4 7
                                                             4 6
                                                             4 5
                                                             4 4
                                                             4 3
                                                             4 2

                                                             4. 1
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 9 of 21


U.S. Patent       Dec. 26, 2006   Sheet 7 of 12           US 7,154,125 B2




 FIG 7

                                                  5 1 1




                                                                 5 1 O

                                                                 5 9

                                                                 5 8

                                                                 5 5
                                                                 5 4
                                                                 5 3
                                                                 5 2

                                                                 5 1
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 10 of 21


U.S. Patent       Dec. 26, 2006   Sheet 8 of 12        US 7,154,125 B2



   FIG. 8A




                                        7 O
                                                   5 1 4



                                                               2 O



                      6 1
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 11 of 21


U.S. Patent       Dec. 26, 2006   Sheet 9 of 12        US 7,154,125 B2


   FIG. 9A
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 12 of 21


U.S. Patent       Dec. 26, 2006     Sheet 10 of 12     US 7,154,125 B2



 FIG. 1 OA


                   5 1 4




                                  5 1 4 a
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 13 of 21


U.S. Patent         Dec. 26, 2006    Sheet 11 of 12    US 7,154,125 B2

     FIG. 1 1A


                12O
                                    aaa-3-
                                2 aa?                      58

     FIG 11 B
                                                            5 5

            1 2 O                                           5 8
                                                            2 O

     FIG. 1 1 C



            1 2 O




     FIG. 1 1D




              2 0
    Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 14 of 21


U.S. Patent       Dec. 26, 2006   Sheet 12 of 12       US 7,154,125 B2




 FIG. 12 PRIOR ART

                                                           1 0 8
         Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 15 of 21


                                                     US 7,154,125 B2
                              1.                                                                  2
       NITRDE-BASED SEMCONDUCTOR                                       p-type GaN semiconductor layer has a further disadvantage
         LIGHT-EMITTING DEVICE AND                                     as it is unlikely to be low in resistance essentially and
      MANUFACTURING METHOD THEREOF                                     because of the film thickness, which leads to a further
                                                                       increase in the driving voltage of the device. Further, even
         BACKGROUND OF THE INVENTION                                   when the transparent electrode is formed on the p-type GaN
                                                                       semiconductor layer, ohmic characteristics between the
  1. Field of the Invention                                            p-type GaN semiconductor layer and the transparent elec
  The present invention relates to a nitride-based semicon             trode is not favorable and contact resistance tends to become
ductor light-emitting device using a nitride-based semicon             high, whereby the driving Voltage of the device increases.
ductor represented by the general formula In, Al Gai-N            10
                                                                                   SUMMARY OF THE INVENTION
(x+y+Z-1, 0SXs 1,0sys 1 and 0s ZS 1) and a manufac
turing method thereof.
   2. Description of the Background Art                                   In order to achieve the objects as described above, a
   The conventional nitride-based semiconductor light-emit             nitride-based semiconductor light-emitting device according
ting devices are mostly fabricated by layering a nitride          15   to the present invention includes: a reflective layer formed
based semiconductor layer on a Sapphire Substrate. In recent           on a Support Substrate; a p-type nitride-based semiconductor
years, however, for the reduction of manufacturing cost of             layer, a light-emitting layer and an n-type nitride-based
the light-emitting device, the use of silicon (Si) substrate           semiconductor layer successively formed on the reflective
have become common as the silicon Substrate is less expen              layer; wherein a light extracting Surface located above the
sive and usable by a large area.                                       n-type nitride-based semiconductor layer has irregularities.
   FIG. 12 shows a schematic perspective of a conventional             Here in the present invention, the light extracting Surface
nitride-based semiconductor light-emitting device using an             located above the n-type nitride-based semiconductor layer
Si substrate. The nitride-based semiconductor light-emitting           may locate on an upper Surface of the n-type nitride-based
device includes on an Si substrate 100, an AlN buffer layer            semiconductor layer or on an upper Surface of a layer located
101, an n-type GaN layer 102, an InCiaN light-emitting layer      25   above the n-type nitride-based semiconductor layer.
103, a p-type A1GaN carrier block layer 104 and a p-type                  Here in the nitride-based semiconductor light-emitting
GaN contact layer 105 successively layered, a translucent              device according to the present invention, it is preferable
electrode 106 formed on p-type GaN contact layer 105, and              that a high refractive index film including one selected from
an n-type-use electrode 107 formed on n-type GaN layer                 a group consisting of silicon nitride (SiN.), indium oxide
102. Further, a p-type-use pad electrode 108 is formed on         30   (In O), neodymium oxide (NdO), Zirconium oxide
translucent electrode 106 and an n-type-use pad electrode              (ZrO2), titanium oxide (TiO), cerium oxide (CeO) and
109 is formed on n-type-use electrode 107.                             bismuth oxide (BiO) is formed on the n-type nitride-based
   In this nitride-based semiconductor light-emitting device,          semiconductor layer, and an upper Surface of the high
however, a part of light emitted from InGaN light-emitting             refractive index film is the light extracting Surface.
layer 103 is directed towards Si substrate 100 and absorbed       35      Further, in the nitride-based semiconductor light-emitting
by Si substrate 100, whereby light extraction efficiency of            device according to the present invention, it is preferable
the light emitted from InGaN light-emitting layer 103 is               that a nitride-based semiconductor layer represented by
decreased.                                                             In GaN (0<as 1) is formed on the n-type nitride-based
   It may be possible to form a reflective film on Si substrate        semiconductor layer and an upper Surface of the nitride
100 from materials such as metals to prevent the incidence        40   based semiconductor layer represented by InGaN
of light to Si substrate 100 and to extract the light from the         (0<as 1) is the light extracting Surface.
side Surface of the semiconductor light-emitting device in                Still further, in the nitride-based semiconductor light
the same manner as in a device with a Sapphire Substrate.              emitting device according to the present invention, the
However, the nitride-based semiconductor layer cannot be               maximum thickness of the nitride-based semiconductor
formed thick as the difference in thermal expansion coeffi        45   layer represented by InGaN (0<as 1) is preferably in the
cient between nitride-based semiconductor layers causes                range of 200 to 800 nm.
crack. Hence, it is impossible to improve light extraction                Additionally, in the nitride-based semiconductor light
efficiency by extracting light from the side surface of the            emitting device according to the present invention, it is
nitride-based semiconductor layer using this portion to let            preferable that a silicon-doped nitride-based semiconductor
the light emitted from the light-emitting layer pass through      50   layer represented by InGaN (0<as 1) is formed on the
for the extraction.                                                    n-type nitride-based semiconductor layer, an upper Surface
   To solve the problem as described above, Japanese Patent            of the silicon-doped nitride-based semiconductor layer is the
Laying-Open No. 2000-196152 discloses a light-emitting                 light extracting Surface, and a concentration of silicon con
device including a p-type GaN semiconductor layer with                 tained in the silicon-doped nitride-based semiconductor
irregularities and a light-emitting device including a light      55   layer is in the range of 5x10'-5x10 cm.
extraction layer with an irregular surface formed on a p-type             Further, in the nitride-based semiconductor light-emitting
GaN semiconductor layer via a transparent electrode. When              device according to the present invention, it is preferable
the film thickness of the p-type GaN semiconductor layer is            that the Support Substrate is formed by nickel plating and the
increased for the formation of irregularities, many cracks are         reflective layer is a p-type-use electrode.
formed in the p-type GaN semiconductor layer thereby              60      Still further, the present invention is a method of manu
increasing the driving Voltage of the device. It is assumed            facturing the nitride-based semiconductor light-emitting
that when the p-type GaN semiconductor layer is grown at               device and includes the steps of preparing a silicon Sub
a high temperature and brought back to room temperature                strate and Successively forming an n-type nitride-based
after the growth, tensile stress applied on the p-type GaN             semiconductor layer, a light-emitting layer, and a p-type
semiconductor layer causes cracks and that the thickness of       65   nitride-based semiconductor layer on the silicon Substrate;
the film of the p-type GaN semiconductor layer also con                forming a reflective layer on the p-type nitride-based semi
tributes to the liability of crack formation. In addition, the         conductor layer and forming a Support Substrate on the
          Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 16 of 21


                                                    US 7,154,125 B2
                              3                                                                       4
reflective layer, inverting a wafer using the Support Sub             emitting layer, the light incident on the light extracting
strate; removing the silicon Substrate; and forming a light           Surface at a normal angle, which is larger than critical
extracting Surface with irregularities above the n-type               refracting angle, is fully reflected at the light extracting
nitride-based semiconductor layer.                                    Surface. When the light extracting Surface has irregularities,
   Here in the method of manufacturing the nitride-based              these light can also be extracted to outside, whereby light
semiconductor light-emitting device according to the                  extraction efficiency can be improved.
present invention, the irregularities of the light extracting            In addition, when irregularities are formed on the upper
surface are preferably formed through regrowth of the                 Surface of the p-type nitride-based semiconductor layer as in
n-type nitride-based semiconductor layer.                             the conventional art, the p-type nitride-based semiconductor
   In addition, in the method of manufacturing the nitride       10   layer, which is high in resistance, is formed thick, to increase
based semiconductor light-emitting device according to the            series resistance and driving Voltage. When the light extract
present invention, the irregularities of the light extracting         ing Surface is formed on the upper Surface of the n-type
Surface is preferably formed through polishing.                       nitride-based semiconductor layer, which is low in resis
   In addition, in the method of manufacturing the nitride            tance, as in the present invention, even when the n-type
based semiconductor light-emitting device according to the       15   nitride-based semiconductor layer is formed thick, the driv
present invention, the irregularities of the light extracting         ing Voltage of the device can be suppressed due to the
Surface is preferably formed through partial etching.                 conductivity of the n-type nitride-based semiconductor
   The foregoing and other objects, features, aspects and             layer. In addition, even when a transparent electrode layer is
advantages of the present invention will become more                  provided on the n-type nitride-based semiconductor layer,
apparent from the following detailed description of the               electric resistance would not increase much, and the driving
present invention when taken in conjunction with the                  voltage of the device does not significantly differ from the
accompanying drawings.                                                driving Voltage of a device without the transparent electrode
                                                                      layer.
        BRIEF DESCRIPTION OF THE DRAWINGS                                Further, though the light extracting Surface can be formed
                                                                 25   on the upper Surface of the n-type nitride-based semicon
   FIG. 1 is a schematic perspective of a nitride-based               ductor layer, it is possible to form a high refractive index
semiconductor light-emitting device of a first embodiment.            film composed of one selected from a group consisting of
   FIG. 2 is a schematic perspective of a wafer including             SiN. In O, Nd,O, ZrO, TiO, CeO, and BiO, on the
nitride-based semiconductor layers of the first embodiment            n-type nitride-based semiconductor layer and to use the
after the formation of a p-type clad layer.                      30   upper surface of the high refractive index film as the light
   FIG. 3 is a schematic perspective of a wafer including             extracting Surface. The high refractive index film has a
nitride-based semiconductor layers of the first embodiment            smaller critical refractive index than the n-type nitride-based
after the removal of an Si substrate.                                 semiconductor layer, which allows the extraction of more
  FIG. 4 is a schematic perspective of a nitride-based                light, whereby light extraction efficiency can be improved.
semiconductor light-emitting device of a second embodi           35   In addition, as direct processing of the n-type nitride-based
ment.                                                                 semiconductor layer is not necessary, the reduction of driv
  FIG. 5 is a schematic perspective of a nitride-based                ing Voltage of the device can be achieved to an extent equal
semiconductor light-emitting device of a third embodiment.            to or more than in the case where the light extracting Surface
  FIG. 6 is a schematic perspective of a nitride-based                is the upper Surface of the n-type nitride-based semiconduc
semiconductor light-emitting device of a fourth embodi           40   tor layer.
ment.                                                                    Further, it is possible to form a nitride-based semicon
   FIG. 7 is a schematic perspective of a nitride-based               ductor layer represented by In GaN (0<as 1) on the
semiconductor light-emitting device of a fifth embodiment.            n-type nitride-based semiconductor layer to use the upper
   FIGS. 8A-8C are schematic drawings conceptually show               surface of the nitride-based semiconductor layer represented
ing a relation between the Si substrate and a facet surface.     45   by InGaN (0<as 1) as the light extracting Surface. As the
   FIGS. 9A-9D are schematic drawings showing a process               In GaN layer has a smaller refractive index than the GaN
of crystal growth of a nitride-based semiconductor film.              layer, light extraction efficiency can be improved. Further, as
   FIGS. 10A-10C are schematic drawings conceptually                  the InGaN layer has a lower crystallinity than the GaN
showing an example of a process of forming a facet Surface            layer, fabrication of the irregularities may be easier.
through the removal of a portion of the Si substrate.            50     Here, the maximum thickness of the nitride-based semi
   FIGS. 11A-11D are schematic drawings conceptually                  conductor layer of InGaN (0<as 1) is preferably in the
showing an example of a process of manufacturing a nitride            range of 200-800 nm. Considering the facts that for the
based light-emitting device of the fifth embodiment.                  improvement of light extraction efficiency, the film thick
   FIG. 12 is a schematic perspective of a conventional               ness needs to be close to the wavelength of the light emitted
nitride-based semiconductor light-emitting device.               55   from the light-emitting layer and that the dimension of
                                                                      irregularities needs to be larger than the wavelength of the
          DESCRIPTION OF THE PREFERRED                                emitted light divided by the refractive index in the nitride
                  EMBODIMENTS                                         based semiconductor layer, the maximum thickness of the
                                                                      layer is preferably in the range of 200-800 nm. When the
  In the following, embodiments of the present invention         60   maximum thickness of the layer is below 200 nm, total
will be described.                                                    reflection becomes likely and the light extraction efficiency
   (Light Extracting Surface)                                         tends to decrease, whereas when the maximum thickness is
   The nitride-based semiconductor light-emitting device of           above 800 nm, distortion caused by the regrowth of the layer
the present invention is characterized in that a light extract        leads to the generation of crack and leak current between in
ing Surface with an irregular Surface is located above an        65   and p, and the light extraction efficiency tends to decrease.
n-type nitride-based semiconductor layer. When the light                 Further, it is preferable that an Si-doped nitride-based
extracting Surface is flat, of the light emitted from a light         semiconductor layer represented by InGaN (0<as 1) is
           Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 17 of 21


                                                     US 7,154,125 B2
                               5                                                                      6
formed on the n-type nitride-based semiconductor layer, that               (Reflective Layer)
the upper surface of the Si-doped nitride-based semiconduc                 The reflective layer employed in the present invention is
tor layer is the light extracting Surface and that the concen           preferably formed from Ag which has the highest reflectivity
tration of Si contained in the Si-doped nitride-based semi              in view of light extraction efficiency.
conductor layer is in the range of 5x10'-5x10 cm. In                       Further, in view of the reduction of the driving voltage of
this case also light extraction efficiency may be improved.             the device, the reflective layer is preferably a p-type-use
Further, when the Si concentration is in the range of                   electrode in ohmic contact with the p-type nitride-based
5x10-5x10 cm the light extracting surface can more                      semiconductor layer. Here, as the material for the reflective
easily be formed in a pyramid shape. When the Si concen                 layer as the p-type-use electrode, for example, Pd, Ni, Ag
tration is below 5x10'cm, it is difficult to form pyramid          10   and the like can be employed, among these Pd is preferable.
shaped irregularities and when the Si concentration is above            With regard to the driving Voltage, though these materials
5x10 cm, crystal growth is difficult to occur and a film                show little difference at the normally employed driving
cannot always be formed.                                                current of 20 mA, when Pd is employed the driving voltage
  In addition, a translucent electrode of one of metals                 of the device can be reduced, though not much.
selected from a group consisting of aluminium (Al), tita           15      Hence, more preferably the reflective layer is formed as a
nium (Ti), Zirconium (Zr), hafnium (Hf), Vanadium (V),                  p-type-use electrode where Au is vapor deposited on Pd or
niobium (Nb) and indium-tin oxide (ITO) can be provided                 a p-type-use electrode where Au is vapor deposited on Ag,
on the light extracting Surface with irregularities. In this            and most preferably is a p-type-use electrode where Ag and
case, current injected into the device can be spread more in            Au are successively formed on Pd and which is capable of
the device.                                                             reflecting light.
   (Irregularities)                                                        (P-Type Nitride-Based Semiconductor Layer)
   Though the shape and the number of irregularities to be                 As a material for the p-type nitride-based semiconductor
formed on the light extracting Surface is not particularly              layer employed in the present invention, a product obtained
limited, irregularities can take the following forms: a form            by injecting a p-type dopant to a nitride-based semiconduc
where numerous holes like craters are formed on the light          25   tor represented by the general formula In, AlGaN (x+y+
extracting Surface; a form where the light extracting Surface           Z=1,0sxs 1,0sys 1 and 0s Zs 1) is employed. As a p-type
protrudes like a barrel roof: a form where triquetrous poles            dopant, a conventionally known material can be employed,
are horizontally arranged at an interval on the light extract           for example, one or more of Mg., Zn, Cd, Be or the like can
ing Surface; and a form where a triquetrous poles are                   be employed.
arranged without a gap therebetween on the light extracting        30      Here in the present invention, the p-type nitride-based
Surface.                                                                semiconductor layer may mean one layer among a plurality
   As a method for fabricating the irregularities, the follow           of layered p-type layers or the plurality of layered p-type
ing methods can be employed, for example: a method of                   layers as a whole.
growing an n-type nitride-based semiconductor layer, and                   (Light-Emitting Layer)
regrowing the n-type nitride-based semiconductor layer             35     As a material for the light-emitting layer employed in the
through adjustment of growth temperature, amount of gas                 present invention, a nitride-based semiconductor repre
introduction and growth rate as required; a method of                   sented by the general formula In, Al. GaN (x+y+z=1,
forming a mask of SiO, SiNa and the like on the n-type                  Osxs 1,0sys 1 and 0s Zs 1) can be used. In addition, the
nitride-based semiconductor layer and selectively regrowing             light-emitting layer employed in the present invention can
the n-type nitride-based semiconductor layer; and a method         40   be either an MQW (multiple quantum well) light-emitting
of polishing the n-type nitride-based semiconductor layer               layer or an SQW (single quantum well) light-emitting layer.
using diamond grain or alumina grain.                                   The effects of the present invention can similarly be obtained
   Alternative methods of fabrication include, for example:             when the light-emitting layer is formed as a group III-V
a method of applying grains such as diamond grain or                    element nitride-based semiconductor mainly containing N
alumina grain and partially etching the n-type nitride-based       45   as a group V element, such as InGaAlN. InGaN. GaN.
semiconductor layer by RIE (reactive ion etching); and a                GaAsN, GainAsN, GaPN, GalnPN.
method of performing a heat treatment on the n-type nitride                (N-Type Nitride-Based Semiconductor Layer)
based semiconductor layer after the formation of mask                     As a material for the n-type nitride-based semiconductor
pattern and vertically etching the mask by RIE. Further,                layer employed in the present invention, a product obtained
when the mask is formed to leave unmasked portion in the           50   by injecting an n-type dopant to a nitride-based semicon
shape of stripes with an approximately 1 um width, it is                ductor represented by the general formula In, AlGaN
possible to form irregular structure of tapers through an               (x+y+z=1, Osxs 1, 0sys 1 and 0s Zs 1) is employed.
appropriate control of etching condition. Further, it is pos            Here, a conventionally known material can be used as the
sible to form both the barrel roof shape light extracting               n-type dopant, for example, one or more of Si, oxygen (O),
Surface and the tapered irregular structure through heat           55   chlorine (Cl), sulfur (S), carbon (C), germanium (Ge) or the
treatment as well as the control of etching condition. Here,            like can be employed.
taper means a V-shaped groove.                                             In the present invention, the n-type nitride-based semi
   (Support Substrate)                                                  conductor layer may mean one layer of a plurality of n-type
   The material employed for a support substrate of the                 layers or the plurality of n-type layers as a whole.
present invention is not particularly limited. It is possible to   60      (Manufacturing Method)
form a Support Substrate from a metal plating Such as Ni, Au,              A method of manufacturing a nitride-based semiconduc
an alloyed metal consisting of Au and Sn, a semiconductor               tor light-emitting device of the present invention includes
substrate of electrically conductive Si, GaAs, GaP, InP and             the steps of preparing a silicon Substrate and Successively
the like which is fused by adhesive metal consisting of Pd              forming an n-type nitride-based semiconductor layer, a
and In. Particularly, the support substrate is preferably          65   light-emitting layer, and a p-type nitride-based semiconduc
formed from Ni plating. Then, the support substrate can be              tor layer on the silicon substrate; forming a reflective layer
fabricated at a low cost.                                               on the p-type nitride-based semiconductor layer and forming
         Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 18 of 21


                                                     US 7,154,125 B2
                               7                                                                      8
a Support Substrate on the reflective layer, inverting a wafer         MOCVD apparatus and cleaned at a high temperature of
using the Support Substrate; removing the silicon Substrate;           about 900° C. in the hydrogen (H) atmosphere.
and forming a light extracting Surface with irregularities on             Then, while H as a carrier gas is being drawn into the
its Surface above the n-type nitride-based semiconductor               apparatus at the rate of 10 L/min, at 1200° C. NH at the rate
layer.                                                            5
                                                                       of 5 L/min and trimethylaluminium (TMA) at the rate of 20
   In the conventional art, irregularities are provided on the         umol/min are introduced into the apparatus to grow an AlN
upper portion of the p-type nitride-based semiconductor                buffer layer 112 of 200 nm thickness on Si substrate 10 as
layer. The present invention, however, is characterized in             shown in FIG. 2.
that the n-type nitride-based semiconductor layer, the light              Next, while H as a carrier gas is being drawn into the
emitting layer and the p-type nitride-based semiconductor         10
                                                                       apparatus at the rate of 10 L/min, at 1150° C. NH at the rate
layer are formed in this order on the Si substrate, then the           of 5 L/min, TMA at the rate of 20 umol/min, and trimeth
Support Substrate is provided on the p-type nitride-based              ylgallium (TMG) at the rate of 20 umol/min are introduced
semiconductor layer to invert the wafer, and the Si substrate          into the apparatus to grow an Si-doped Alo, Gao N layer
is removed to form the light extracting Surface with irregu            113 of 150 nm in thickness.
larities on the n-type nitride-based semiconductor layer.         15
   Hence, when the nitride-based semiconductor light-emit                Next, while H as a carrier gas is being drawn into the
ting device is fabricated according to the manufacturing               apparatus at the rate of 10 L/min, at 1150° C. NH at the rate
method of the present invention, even if the film thickness            of 5 L/min and TMG at the rate of 20 umol/min are
of the n-type nitride-based semiconductor layer is increased           introduced into the apparatus and further SiH4 gas is intro
for the formation of irregular surface of the n-type nitride           duced, to grow Si-doped n-type GaN layer 18 of 1 um in
                                                                       thickness.
based semiconductor layer, the driving Voltage of the device
can be significantly reduced compared with the conventional               Then, the growth temperature is decreased to 910°C. and
art as described above. Further, as the support substrate also         TMG at the rate of 20 Lumol/min and trimethylindium (TMI)
function as the substitute for the electrode, upper and lower          at the rate of 20 umol/min are introduced into the apparatus
electrodes structure of the light-emitting device can easily be   25   to grow Si-doped Inc. GaN layer 17 of 300 nm in thick
fabricated, whereby more compact light-emitting device can              CSS.

easily be achieved.                                                       Then, through the reduction of introduced amount of TMI
   For layering the nitride-based semiconductor layers, con            into the apparatus down to approximately 5 umol/min,
ventionally known methods can be employed, for example:                Si-doped InooGao,N clad layer 16 of 20 nm in thickness
Liquid Phase Epitaxy (LPE), Vapor Phase Epitaxy (VPE),            30   is grown.
Metal-Organic Chemical Vapor Deposition (MOCVD).                          Then, the supply of SiHa is stopped, the substrate tem
Molecular Beam Epitaxy (MBE), Gas Source MBE, or the                   perature is decreased down to 760° C. and TMI at the rate
combination thereof. Further, as a method for forming the              of 6.5 umol/min and TMG at the rate of 2.8 umol/min are
reflective layer, the support substrate or the electrode, the     35
                                                                       introduced into the apparatus to grow a well layer of
following can be employed, for example: vacuum evapora                 InosGaos-N of 3 nm in thickness. Thereafter, the tempera
tion, sputtering, electrolytic plating, electroless plating or         ture is raised again up to 850° C. and TMG is introduced into
the combination thereof.                                               the apparatus at the rate of 14 umol/min to grow a barrier
                                                                       layer of GaN. Similarly, the growth of a well layer and a
                         EXAMPLE
                                                                  40
                                                                       barrier layer is repeated to grow light-emitting layer 15 of
                                                                       InGaN of a multiple quantum well (MQW) including four
   In the following, the present invention will be described           pairs of well layer and barrier layer. Here, through the
in detail in conjunction with embodiments, however, the                variation of composition X of InGaN of the InGaN
present invention is not limited thereto.                              light-emitting layer, the wavelength of interband light emis
   (First Embodiment)                                             45
                                                                       sion can be varied to emit the light ranging from ultraviolet
   FIG. 1 shows a schematic perspective of the nitride-based           to red. In this embodiment it is assumed that blue light is
                                                                       emitted.
semiconductor light-emitting device of the first embodiment
of the present invention. The nitride-based semiconductor                 After the completion of the growth of light-emitting layer
light-emitting device of the embodiment includes on a                  15, at the same temperature as the last barrier layer, TMG at
Support Substrate 11 of Ni plating functioning also as an         50   the rate of 11 umol/min, TMA at the rate of 1.1 umol/min,
electrode, a p-type-use electrode 12, and further a p-type             TMI at the rate of 40 umol/min, and biscyclopentadienyl
GaN clad layer 13, a p-type A1GalnN carrier block layer 14,            magnesium (CpMg) which is a p-type doping material gas
a light-emitting layer 15 of InGaN, an Si-doped n-type                 at the rate of 10 nmol/min are introduced into the apparatus
InooGao N clad layer 16, an Si-doped n-type Ino, Gao N                 to grow Mg-doped p-type carrier block layer 14 of an
layer 17 and an Si-doped n-type GaN layer clad layer 18           55   AlGaozs Inoos N layer of 50 nm in thickness. After the
Successively formed on p-type-use electrode 12. Further, an            completion of the growth of p-type carrier block layer 14,
n-type GaN light extracting layer 19 having irregularities             temperature is raised to 1000° C. and the introduction of
formed through regrowth is formed on an upper Surface of               TMA to the apparatus is stopped to grow Mg-doped p-type
n-type GaN clad layer 18 and an n-type-use electrode 110               clad layer 13 of a GaN layer of 100 nm in thickness.
and an n-type-use bonding electrode 111 are formed in a           60      When the growth of the nitride-based semiconductor layer
portion of n-type GaN light extracting layer 19.                       is completed as described above, the supply of TMG,
   In the following, with reference to FIGS. 2 and 3, the              Cp2Mg, and the like is stopped and the wafer is cooled down
method of manufacturing the nitride-based semiconductor                to room temperature and removed out of the MOCVD
light-emitting device of the embodiment will be described.             apparatus.
First, an Si (111) substrate 10 which is slightly cut off by      65     Next, after the vapor deposition of Pd to the thickness of
about 1 is washed through organic cleaning and further                 5 nm on p-type clad layer 13 as p-type-use electrode 12 with
with 5% HF solution for one minute, introduced into an                 Electron Beam (EB) vapor deposition apparatus, Au is
           Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 19 of 21


                                                    US 7,154,125 B2
                              9                                                                    10
deposited to 500 nm. Then, Ni plating of 100 um is formed              second embodiment, a nitride-based semiconductor light
on p-type-use electrode 12 by electrolytic plating to provide          emitting device with high light extraction efficiency, low
support substrate 11.                                                  driving Voltage and high brightness can be manufactured. In
   Then, as shown in FIG. 3, the wafer is inverted using               other respects, the second embodiment is same as the first
support substrate 11 and Si substrate 10 is removed through       5    embodiment.
the etching with an etchant of HF and HNO and AlN buffer                  (Third Embodiment)
layer 112 and Al Gas N layer 113 are removed through                      FIG. 5 shows a schematic perspective of a nitride-based
RIE.                                                                   semiconductor light-emitting device of the third embodi
  Then, the wafer without the Si substrate and other ele               ment of the present invention. The nitride-based semicon
ments is set in the MOCVD apparatus and the surface of the        10   ductor light-emitting device of the embodiment is charac
wafer is cleaned through the removal of a damaged surface              terized in that an SiO, mask 314 is formed above an upper
layer and oxidized layer at a high temperature of about                surface of Si-doped n-type GaN layer clad layer 38 and that
1000° C. in an H atmosphere.                                           a pyramid-shaped light extracting Surface 39a is formed in
   Then, while H as a carrier gas is being drawn into the              an n-type GaN light extracting layer 39 which is selectively
apparatus at the rate of 10 L/min, at 900° C. NH at the rate      15   grOWn.
of 5 L/min, TMG at the rate of 50 umol/min and SiH as Si                  The nitride-based semiconductor light-emitting device of
dopant gas for n-type are each introduced into the apparatus,          the embodiment includes on a support substrate 31 of Ni
to grow light extracting layer 19 having an irregular struc            plating functioning also as an electrode, a p-type-use elec
ture of n-type GaN of 400 nm in the maximum thickness. At              trode 32, and further, a p-type GaN clad layer 33, a p-type
the temperature of 900° C., it is possible to fabricate light          AlGalnN carrier block layer 34, an InGaN light-emitting
extracting layer 19 with irregular structure having numerous           layer 35, an Si-doped n-type InGaos, N clad layer 36, an
holes, through the increase in the growth speed of light               Si-doped n-type Ino, Gao N layer 37 and an Si-doped n-type
extracting layer 19 or the decrease in the amount of NH gas            GaN layer clad layer 38 successively formed on p-type-use
introduction.                                                          electrode 32. Further on an upper surface of n-type GaN clad
   On a portion of the wafer including nitride-based semi         25   layer 38, an n-type GaN light extracting layer 39 having
conductor layers having irregularities thus formed according           irregularities fabricated through the regrowth is formed. On
to the technique as described above, n electrode 110 and               a portion of n-type GaN light extracting layer 39, an
bonding electrode 111 are formed. Finally, the wafer is cut            n-type-use electrode 310, an n-type-use bonding electrode
into 300 umx300 um Square by a dicing apparatus to give a              311 are formed. Further, above an upper surface of n-type
finish to the nitride-based semiconductor light-emitting          30   GaN layer clad layer 38, an SiO, mask 314 is formed and a
device of the embodiment.                                              pyramid-shaped light extracting Surface 39a which is selec
   As described above, on a high-workability Si Substrate,             tively formed is formed on n-type GaN light extracting layer
nitride-based semiconductor layers are epitaxially grown               39. In this embodiment as described above, a nitride-based
and a high-reflectivity electrode is provided on the side of           semiconductor light-emitting device with high light extrac
p-type GaN, then a wafer including these layers is inverted       35   tion efficiency, low driving Voltage, and high brightness can
using Support Substrate 11, and irregularities of the same             be manufactured. In other respects the third embodiment is
nitride crystal are formed on the side of n-type GaN layer,            same with the first embodiment.
whereby a nitride-based semiconductor light-emitting                      (Fourth Embodiment)
device with high light extraction efficiency and high bright              FIG. 6 shows a schematic perspective of a nitride-based
ness without unfavorable electric conductivity can be fab         40   semiconductor light-emitting device of the fourth embodi
ricated.                                                               ment of the present invention. The nitride-based semicon
   (Second Embodiment)                                                 ductor light-emitting device of the fourth embodiment is
   FIG. 4 shows a schematic perspective of a nitride-based             characterized in that a barrel roof shaped light extracting
semiconductor light-emitting device of the second embodi               surface 49a is formed on n-type GaN light extracting layer
ment of the present invention. The nitride-based semicon          45   49 and that there is a taper structure in the space between
ductor light-emitting device of the embodiment is charac               light extracting Surfaces 49a.
terized in that an Al translucent electrode layer 213 is formed           The nitride-based semiconductor light-emitting device of
through vapor deposition on an upper Surface of n-type GaN             the embodiment includes on a support substrate 41 of Ni
light extracting layer 29 having irregularities.                       plating functioning also as an electrode, a p-type-use elec
   The nitride-based semiconductor light-emitting device of       50   trode 42, and further on p-type-use electrode 42, a p-type
the embodiment includes on a support substrate 21 of Ni                GaN clad layer 43, a p-type A1GalnN carrier block layer 44.
plating functioning also as an electrode, a p-type-use elec            an InGaN light-emitting layer 45, an Si-doped n-type
trode 22, and further a p-type GaN clad layer 23, a p-type             Inoo, Gao N clad layer 46, an Si-doped n-type Ino, Gao N
AlGalnN carrier block layer 24, an InGaN light-emitting                layer 47 and an Si-doped n-type GaN layer clad layer 48
layer 25, an Si-doped n-type Inoo, Gao N clad layer 26, an        55   Successively formed. Further, an n-type GaN light extracting
Si-doped n-type Inc. GaN layer 27 and an Si-doped n-type               layer 49 is formed on an upper surface of n-type GaN clad
GaN layer clad layer 28 successively formed on p-type-use              layer 48. On a portion of n-type GaN light extracting layer
electrode 22. Further on n-type GaN clad layer 28, an n-type           49, an n-type-use electrode 410 and an n-type-use bonding
GaN light extracting layer 29 is formed to have irregularities         electrode 411 are formed. Still further, a barrel roof shaped
fabricated through the regrowth.                                  60   light extracting surface 49a is formed on n-type GaN light
   Further, in the nitride-based semiconductor light-emitting          extracting layer 49 and that there is a taper structure in the
device of the second embodiment, a translucent electrode               space between light extracting Surfaces 49a.
layer 213 of Al is formed through vapor deposition on an                  Barrel roof shaped light extracting surface 49a is fabri
upper surface of n-type GaN light extracting layer 29 with             cated as follows. First, a mask pattern of stripes of about 1
irregularities and on a portion of the upper Surface of           65   um width is formed on n-type GaN light extracting Surface
translucent electrode layer 213 an n-type-use electrode 210,           49, then heat treatment at 180° C. is performed for 30
an n-type-use bonding electrode 211 are formed. Also in the            minutes to deform the mask pattern into a barrel roof shape.
            Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 20 of 21


                                                     US 7,154,125 B2
                             11                                                                      12
Then, through a vertical etching with RIE, the barrel roof                In the following, detailed description will be given. First,
shape is projected onto n-type GaN light extracting layer 49           Si substrate as described above is cleaned and SiO, mask
and barrel roof shaped light extracting surface 49a is fab             514 of 100 nm is deposited thereon as shown in FIG. 10A
ricated. Also in the fourth embodiment, a nitride-based                by sputtering or CVD. By photolithography, SiO, mask 514
semiconductor light-emitting device with high light extrac             is partially removed in Stripe-shape. Then through the pro
tion efficiency, low driving Voltage and high brightness can           cess such as acid etching using, for example, buffered
be manufactured. In other respects, the fourth embodiment              hydrofluoric acid, on wafer, a groove with (111) facet
is same as the first embodiment.                                       surface 61 is formed as shown in FIG. 10B. The groove is
   (Fifth Embodiment)                                                  of stripe shape and extends in 01-1 direction of Si substrate
   FIG. 7 shows a schematic perspective of a nitride-based        10   20. Here, the angle formed by main surface 60 of Si
semiconductor light-emitting device of the fifth embodiment            substrate 20 and (111) facet surface 61 is about 62°. Then,
of the present invention. The nitride-based semiconductor              as shown in FIG. 10C, on an opposite surface of (111) facet
light-emitting device of the fifth embodiment is character             surface 61, SiO, mask 514a is formed.
ized in that n-type GaN light extracting layer 59 is formed               Next, through MOCVD (metal-organic chemical vapor
in a prism shape.                                                 15   deposition) on facet surface 61 of Si substrate 20, the nitride
   The nitride-based semiconductor light-emitting device of            semiconductor film is grown under the following growth
the embodiment includes on a support substrate 51 of Ni                conditions. The following is the detailed description.
plating functioning also as an electrode, a p-type-use elec               First, silicon substrate 20 with grooves formed through
trode 52, and further on p-type-use electrode 52, a p-type             the process as described above is introduced into a MOCVD
GaN clad layer 53, a p-type Alo Ga().75InosN carrier                   apparatus and cleaned at a high temperature of approxi
block layer 54, a light-emitting layer 55 and an Si-doped              mately 1100° C. in an atmosphere of H.
n-type GaN layer clad layer 58 successively formed, and on                Then, while H as a carrier gas is being drawn into the
an upper surface of n-type GaN clad layer 58 an n-type GaN             apparatus at the rate of 10 L/min, at 800° C. NH at the rate
light extracting layer 59 having irregularities fabricated             of 5 L/min and TMA at the rate of 10 umol/min are
through the regrowth is formed in a prism shape. On a             25   introduced into the apparatus to grow an AlN buffer layer
portion of n-type GaN light extracting layer 59, an n-type             120 of about 50 nm in thickness as shown in FIG. 11A, and
use electrode 510 and an n-type-use bonding electrode 511              then at the same temperature, the supply of TMA is stopped
are formed.                                                            and TMG at the rate of about 20 umol/min and SiH gas at
  In the following, the method of manufacturing the nitride            the rate of 0.05umol/min are introduced into the apparatus
based semiconductor light-emitting device of the embodi           30   to grow Si-doped n-type GaN clad layer 58 of about 3 um
ment will be described. First, FIG. 8A shows a relation                in thickness.
between a (001) main surface 60 of Si substrate 20 and a                  Then, the supply of TMA, TMI, TMG and SiH is
(111) facet surface 61, and FIG. 8B and FIG. 8C are a                  stopped, the Substrate temperature is decreased down to
sectional view and a conceptual drawing, respectively,                 760° C., TMI at the rate of 6.5umol/min and TMG at the rate
showing a relation between a (001) surface 7.3° off Si            35   of 2.8 Lmol/min are introduced into the apparatus to grow a
substrate 20 and the nitride semiconductor film having (111)           well layer of InosGaos-N of 3 nm in thickness. Then again
facet surface 61 and a (1-101) facet surface 70.                       the temperature is raised up to 850° C. and TMG is intro
   As FIGS. 8A-8C show, a partial masking of SiO, 514 is               duced into the apparatus at the rate of 14 umol/min to grow
provided onto Si substrate 20 rotating by 7.3° about a 01-1            a barrier layer of GaN. Similarly the growth of well layer
axis from (001) main surface 60 or onto a surface off from        40   and barrier layer is repeated to grow a light-emitting layer 55
this Surface in an optional direction by degrees not more than         of multiple quantum well (MQW) including four pairs of
3, and etching is performed on an opening where a mask of              well layer and barrier layer as shown in FIG. 11B.
SiO, 514 is not applied. Then a groove with (111) facet                   After the completion of the growth of the light-emitting
surface 61 forming an angle of 62 with (001) main surface              layer, at the same temperature as the last barrier layer, TMG
60 is formed and on this surface a nitride-based semicon          45   at the rate of 11 umol/min, TMA at the rate of 1.1 umol/min,
ductor film is epitaxially grown to provide a GaN-based                TMI at the rate of 40 umol/min and CpMg at the rate of 10
semiconductor film having a facet Surface 70 as a growth               nmol/min are introduced into the apparatus to grow a p-type
Surface.                                                               AloGaozs InoosN carrier block layer 54 of 50 nm in
  Si Substrate 20 employed here has a main surface 60                  thickness. Next, after the completion of the growth of p-type
which is tilted in 0-1-1 direction by 7.3° from (001) main        50   AloGaozs InoosN carrier block layer 54, the Supply of
surface 60, in other words, a main surface 60 rotating by 7.3°         TMA is stopped at the same temperature and p-type
about 01-1 axis from (001) main surface 60. Hence,                     In Gao N clad layer 53 is grown and the growth of these
(1-101) facet surface 70 has nearly the same surface direc             nitride-based semiconductor layers is finished at the stage
tion with main surface 60 of Si substrate 20. When there is            shown in FIG. 11C. Thereafter, the supply of TMG, TMI and
a tilt not more than 3° in an optional direction from this        55   CpMg is stopped, the temperature is cooled down to room
surface, a fairly flat surface including (1-101) surface can be        temperature, and the wafer including these nitride-based
obtained.                                                              semiconductor layers is removed out of the MOCVD appa
  Then, in the order of FIG.9A, FIG.9B, FIG.9C and FIG.                ratuS.
9D, a crystal growth of a nitride-based semiconductor film                Under the growth conditions as described above, on the
is proceeded only on the groove, nitride-based semiconduc         60   nitride-based semiconductor layers fabricated on Si Sub
tor layers are formed Successively and further a p-type                strate 20, p-type-use electrode 52 of 100 nm in thickness is
electrode 52 and Ni plating 51 as a support substrate are              vapor deposited by Electron Beam (EB) vapor deposition
formed thereon. Then Si Substrate 20 is removed to finish the          apparatus. On p-type-use electrode 52, Ni plating is per
nitride-based semiconductor light-emitting device of the               formed to 100 um to provide a support substrate 51 as shown
embodiment using the light extracting Surface with prism          65   in FIG. 11D.
shape irregularities formed with (111) facet surface 61 of Si            Sequentially, Si substrate 20 on the side of n-type GaN
substrate 20.                                                          clad layer 58 is removed through the etching with hydrof
              Case 2:21-cv-03208-JHS Document 6-4 Filed 08/13/21 Page 21 of 21


                                                        US 7,154,125 B2
                                13                                                                     14
luoric acid-based etchant, and further, to increase the con           ments is 3.5V whereas the driving voltage of the nitride
ductivity on the side of n-type-GaN. low crystallinity layer          based semiconductor light-emitting device of the second
adjacent to an interface of Si substrate and AlN buffer layer         comparison is 4.5V, which means that the nitride-based
120 are removed with an RIE apparatus to form a prism                 semiconductor light-emitting devices of first to fifth embodi
shaped light extracting layer 59. Finally on light extracting         ments can decrease the driving Voltage compared with the
layer 59, in electrode 510 and bonding electrode 511 are              nitride-based semiconductor light-emitting device of the
partially formed and the obtained wafer is divided into 300           second comparison.
um square pieces. Also in the fifth embodiment, a nitride                In the present invention as described above, on the Si
based semiconductor light-emitting device with high light             substrate with high workability, nitride-based semiconduc
extraction efficiency, low driving Voltage and high bright       10   tor layers are epitaxially grown and a high reflectivity
ness can be manufactured.                                             electrode is provided on the side of the p-type nitride-based
   (First Comparison)                                                 semiconductor layer. Then the wafer is inverted with the use
   In the configuration of the nitride-based semiconductor            of the Support Substrate and irregularities are provided on the
light-emitting device of the first embodiment, light extract          side of the high conductivity n-type nitride-based semicon
ing surface 19 is not formed and an n-type-use electrode 110     15   ductor layer, whereby the nitride-based semiconductor light
is directly provided on n-type GaN layer clad layer 18 to             emitting device with low driving Voltage, high light extrac
provide a nitride-based semiconductor light-emitting device           tion efficiency and high brightness can be manufactured.
of the first comparison.                                                 Although the present invention has been described and
   (Second Comparison)                                                illustrated in detail, it is clearly understood that the same is
   In the configuration of the nitride-based semiconductor            by way of illustration and example only and is not to be
light-emitting device of the first embodiment, n-type and             taken by way of limitation, the spirit and scope of the present
p-type are exchanged to provide a nitride-based semicon               invention being limited only by the terms of the appended
ductor light-emitting device of the second comparison.                claims.
   (Measurement Results)                                         25     What is claimed is:
   Measurements are performed on the driving Voltages and
the light extraction efficiency of the nitride-based semicon            1. A nitride-based semiconductor light-emitting device
ductor light-emitting devices of first to fifth embodiments           comprising:
and first to second comparisons. The table below shows the              a reflective layer formed on a support substrate;
measurement results of the nitride-based semiconductor                  a p-type nitride-based semiconductor layer, a light-emit
light-emitting devices of first to fifth embodiments and first   30        ting layer and an n-type nitride-based semiconductor
to second comparisons.                                                     layer successively formed on the reflective layer;
                                                                        wherein
                              TABLE 1.                                  a light extracting Surface located above said n-type
                                                                          nitride-based semiconductor layer has irregularities;
                            Embodiments           Comparisons    35        and
                   1    2       3     4     5      1       2            a high refractive index film including one selected from a
                                                                           group consisting of silicon nitride, indium oxide,
Driving           3.5   3.5     3.5   3.5   3.5   3.5     4.5
Voltage (V)                                                                neodymium oxide, Zirconium oxide, titanium oxide,
Light Ex-         2.O   20      2.0   20    2.0   1.5     2.0
                                                                           cerium oxide and bismuth oxide is formed on said
                                                                 40
traction Ef                                                                n-type nitride-based semiconductor layer, and an upper
ficiency (mW)                                                              surface of said high refractive index film is said light
                                                                           extracting Surface.
   As can be seen from Table 1, the nitride-based semicon               2. A nitride-based semiconductor light-emitting device
ductor light-emitting devices of first to fifth embodiments      45
                                                                      according to claim 1, wherein
are equal to the nitride-based semiconductor light-emitting             said support substrate is formed by one of nickel provided
device of the first comparison in driving Voltage, which is                by nickel plating, a metal provided by metal plating,
3.5V. However, the light extraction efficiency of the nitride              Au, an alloy of Au and Sn, and an electrically-conduc
based semiconductor light-emitting devices of first to fifth               tive semiconductor.
embodiments is 2.0 mW whereas the light extraction effi          50     3. A nitride-based semiconductor light-emitting device
ciency of the nitride-based semiconductor light-emitting              according to claim 1, further comprising
device of the first comparison is 1.5 m W. Thus, the nitride            a translucent electrode formed on said light extracting
based semiconductor light-emitting devices of first to fifth               surface, wherein said electrode is formed of a metal
embodiments are Superior to the nitride-based semiconduc                   Selected from a group consisting of aluminum, tita
tor light-emitting device of the first comparison in light       55        nium, Zirconium, hafnium, Vanadium, niobium, and
extraction efficiency.                                                     indium-tin oxide.
   In addition, the driving voltage of the nitride-based semi
conductor light-emitting devices of first to fifth embodi
